Citation Nr: 1028071	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability to include degenerative joint disease.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for weakness in the legs.

5.  Entitlement to service connection for a laceration on the 
back.

6.  Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD), 
depression and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from December 1973 to 
December 1976, from May 1977 to June 1989 and from May 1, 1992 to 
May 9, 1992.  The Veteran also had National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims of service connection for a bilateral 
shoulder condition to include degenerative joint disease; low 
back pain; neck pain, weakness in the legs and laceration on the 
back; and depression and anxiety.  

The Veteran was afforded a video conference hearing before the 
undersigned in June 2010.  At the hearing, the Veteran indicated 
that he also requested consideration for PTSD.  The Board has 
recharacterized the issue of entitlement to service connection 
for depression and anxiety, to incorporate all other possible 
acquired psychiatric disorders in compliance with the ruling in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The more inclusive 
issue is as stated on the title page of this decision.  

The Board notes that the issues of service connection for back 
pain, neck pain, weakness in the legs and laceration on the back 
was initially before the RO in April 2002.  The 2002 rating 
decision denied the benefits sought.  However, subsequent to this 
denial the Veteran submitted additional service treatment 
records, which were not previously of record.  38 C.F.R. 
§ 3.156(c) provides that, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  Therefore, no new and 
material evidence is required to adjudicate these issues.

The issue of entitlement to service connection for an acquired 
psychiatric disability to include PTSD, depression and anxiety 
being remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between a 
bilateral shoulder disability and active service, and there is no 
evidence of arthritis of the bilateral shoulders that was 
manifested to a compensable degree within one year from the date 
of separation from service.

2.  There is no competent medical evidence of a nexus between a 
back disability and active service, and there is no evidence of 
arthritis of the low back that was manifested to a compensable 
degree within one year from the date of separation from service.

3.  Competent medical evidence of a neck disability, weakness of 
the legs and back lacerations are not of record.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


2.  A back disability was not incurred in or aggravated by 
service, nor may in-service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  A neck disability, weakness of the legs and lacerations of 
the back were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

An April 2005 letter provided the Veteran with the information 
necessary to establish a service connection claim.  The Veteran 
was not provided with notice in compliance with Dingess; however, 
he has not been prejudiced in this regard.  As discussed in 
detail below, a preponderance of the evidence is against the 
claims for service connection, and therefore any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records, VA treatment records and private medical 
records have been obtained.  In an October 2009 Memorandum, the 
RO documents that attempts made to obtain medical records from 
Brooke Army Hospital and the Record Management Center and 
concluded that all efforts had been exhausted and further 
attempts to obtain records would be futile.  In addition, the RO 
obtained and associated with the claims file records of the 
Social Security Administration pertaining to the award of 
disability benefits.  The Veteran also received an adequate VA 
examination evaluating his back and shoulders.    

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 



III.  Analysis

Bilateral Shoulder Disability to Include Degenerative Joint 
Disease

The Veteran asserts that he is entitled to service connection for 
a bilateral shoulder disability which began in service.

A review of the Veteran's service treatment records show that in 
December 1979 the Veteran complained of his right shoulder being 
lower than the left shoulder.  A periodic examination conducted 
in June 1987, showed a normal clinical evaluation.  In July 1989, 
upon the Veteran's enlistment into the National Guard, he 
received an examination which showed him to be in good health 
with no shoulder complaints.  National Guard enlistment in April 
1995 showed no shoulder disorders.   A medical examination and 
duty status showed that the Veteran reported right shoulder pain 
while attending annual training at Fort Hood.  The examiner 
hypothesized probable degenerative joint disease.  A June 1997 
statement of medical examination and status showed probable 
degenerative joint disease/musculoskeletal shoulder pain.  The 
records indicate that the injury was incurred in the line of 
duty.  In December 1997 the Veteran reported chronic right 
shoulder pain which he related to service, the Veteran reported 
pain for the past 10 years.    

Treatment records dated in February 2002 show chronic shoulder 
pain due to bursitis.  Treatment records dated in July 2008 noted 
pain in both shoulders.  September 2008 treatment records note 
shoulder arthralgia.

The Veteran was afforded a VA examination in November 2009 and 
the examiner had the opportunity to review the Veteran's case 
file.   The examiner noted that in December 1979, the Veteran 
complained that his right shoulder was lower than his left 
shoulder.  The examiner stated that this is not considered a 
disability.  June 1997 Fort Hood records note pain in the right 
shoulder which increased with lifting.  However, the examination 
was negative except for a trigger point.  He noted that there 
were no follow-up complaints until February 1998 when the Veteran 
reported a 10 year history of shoulder pain and no diagnosis was 
provided.  He also noted an absence of documentation for shoulder 
complaints between 1980 and 1997.  The examiner stated that there 
was minimal impingement syndrome of the left shoulder and the x-
rays were normal.  He also noted that there were no complaints of 
left shoulder pain and the records were silent for right shoulder 
pain between 1980 and 1997.  There was one visit to the VA 
hospital in 1998; however, there is no record of ongoing 
treatment since that time to establish a chronic disability from 
1990 until the present.  The examiner concluded that the clinical 
examination showed minimal abnormalities and mild impingement 
syndrome was only seen on the MRI.  He stated that this condition 
is very compatible with the Veteran's age and is not specifically 
related to prior complaints.  

A review of the evidence of record shows that while the Veteran 
reported shoulder pain in service, there was no definitive 
diagnosis provided in service.  One examiner suggested, probable 
degenerative joint disease, however, this diagnosis was not 
confirmed.  Pain alone is not evidence of a diagnosis.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While there is 
current evidence of a diagnosis, there is no medical nexus 
linking a current disability to service, there is also no 
evidence of degenerative joint disease within a year of the 
Veteran's separation from service.  

The Veteran has also not provided any medical opinions supporting 
his claim.  The VA examiner in 2009, after conducting a thorough 
review of the record and providing extensive rationale, concluded 
that there is no connection between any current shoulder 
condition and service.

With respect to the Veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state that his 
disability is related to a claimed injury in service.  Again, in 
this regard the discharge examination report showed normal 
findings and there was a period of almost 10 years without 
medical complaint.  This factors against the Veteran's 
statements. Most importantly in this case, the Veteran has failed 
to provide any medical evidence that suggests a relationship 
between his disability and service.  Thus, the Board finds that 
the Veteran's appellate assertions are of no credible value and 
are insufficient to establish service connection.

Accordingly, a preponderance of the evidence is against the claim 
for service connection for a bilateral shoulder disability, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The claim is denied.



Back Disability 

At a hearing before the undersigned the Veteran asserted that he 
fell out of a tree when he was 12, injuring his back, and that 
his back was aggravated during his periods of service.  

A review of the Veteran's service treatment records, show that he 
injured his back at age 12 when he fell out of a tree.  December 
1979 records note chronic low back strain due to lifting and 
carrying cases of food rations up a hill.  January 1987 treatment 
records show complaints of back pain for three days due to 
lifting.    A periodic examination conducted in June 1987, showed 
a normal clinical evaluation.  In July 1989, upon the Veteran's 
enlistment into the National Guard, he received an enlistment 
examination which showed him to be in good health with no back 
pain.  National Guard enlistment in April 1995 showed no back 
pain or problems.  

Post service, private treatment records show that the Veteran 
injured his back lifting dog food and restocking shelves in 2000 
while at work.  A letter from Dr. F.J.G., the Veteran's private 
doctor, dated in May 2001, stated that the Veteran was a patient 
since December 2000.  He began seeing the doctor due to a work 
related injury, where he felt significant low back pain.  Dr. 
F.J.G. stated that the Veteran was treated since that day with 
injections and physical therapy.  

The Veteran underwent surgery in January 2002 for 
spondylolisthesis with herniated nucleus pulposus and 
radiculopathy.  A May 2005 letter from Dr. R.G.M., the Veteran's 
private doctor, states that the Veteran's lumbar surgery was a 
failure and that he still experiences pain in his back secondary 
to his on the job injury in 2000.  Private treatment records from 
Dr. G.R.S. dated in July 2007 document that the Veteran reported 
a history of back problems dating back to December 2000.  

Treatment records in February 2005 and Social Security 
Administration (SSA) records reveal that the Veteran alleged that 
his back pain began in December 2000 when he injured his back at 
work; no prior injuries were noted. The only indication of prior 
injuries was reported by the Veteran in treatment records dated 
in 2001, when he reported two accidents in service involving 
heavy vehicles that crashed and injured his back.  

The Veteran was afforded a VA examination in November 2009 and 
the examiner had the opportunity to review the Veteran's case 
file.   The examiner noted that the Veteran recalled a back 
injury in 1974, but the records were silent in this regard.  The 
examiner stated that the record only details three minor back 
problems, two in 1979 and one in 1987.  There is no record of 
complaints or treatment for a back disability between 1987 and 
his on the job injury in 2000.  The examiner concluded that there 
was no history of continuing complaints or treatment upon which 
to establish a chronic disabling condition.  He stated that the 
work injury the Veteran sustained in 2000 was followed by 
continuing significant back pain and sciatica. 

A review of the evidence of record reveals that the Veteran 
entered service and noted prior back pain, occurring when he was 
12.  If a pre-service disorder was present, VA law provides that 
aggravation of a disability may not be conceded unless the 
disability underwent an increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  There is no evidence to support the 
supposition that the Veteran's back disability increased in 
service, as treatment records from 1987 to 1995 show no back 
problems or disabilities and the Veteran received normal 
evaluations.  In addition, the Veteran did not present with a 
back disability within a year of his separation from service and 
thus, the presumptive regulations are not for application.  The 
clear aggravator of the Veteran's back was in 2000, when he 
injured his back at work.  

While the service treatment records show complaints of back pain 
in 1979 and January 19887, there was no evidence of aggravation 
and no continuity of symptomatology.  The Veteran did not report 
back problems between 1987 and 2000.  The Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

After the 13 year lapse without complaint, beginning in 2000, 
after the work related injury, the Veteran reports constant back 
problems and relates all his back problems to his 2000 injury.  
Even the Veteran's private doctors relate his back problems to 
the incident in 2000.  The 2009 VA examiner, who thoroughly 
reviewed the Veteran's case file and provided detailed analysis, 
states that there was no history of continuing complaints or 
treatment upon which to establish a chronic disabling condition 
until 2000, when the Veteran injured his back at work.  
Therefore, the evidence of record does not support a finding of 
in-service incurrence or aggravation.

The Veteran's assertions are also acknowledged.  However, the 
Veteran is not competent to provide an opinion regarding the 
cause of his current back disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Simply stated, his opinion regarding the 
etiology of his current back disability lacks probative value; it 
does not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a back disability, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Neck disability, Weakness of the Legs and Laceration on the Back.

The Veteran asserts that he is entitled to service connection for 
a neck disability, weakness of the legs and a laceration on the 
back.

A review of the Veteran's service treatment records shows no 
complaints or notations of neck problems or of a back laceration.  
The only notation in service concerned the Veteran's legs.  In a 
periodic examination dated in December 1978, the Veteran reported 
cramps in his legs.  However, no follow-up was requested by the 
Veteran and no subsequent complaints were noted.  In July 1989, 
upon the Veteran's enlistment into the National Guard, he 
received an enlistment examination which showed him to be in good 
health with no neck disabilities, cramps in his legs or 
lacerations on his back.  National Guard enlistment in April 1995 
also revealed a normal evaluation with no complaints regarding 
the Veteran's neck, legs or back lacerations.    

Post service, there is no evidence of a neck disability, cramps 
in legs or a laceration on the Veteran's back.  In December 2000, 
records show that while the Veteran injured his back, he reported 
no leg weakness.  

After discharge from service, the Veteran has provided no medical 
evidence of any neck disability, weakness in legs or back 
lacerations.  The VA, private medical records and SSA records do 
not address these disabilities or provide any evidence to support 
a finding of current disabilities.  As there are no current 
diagnoses, the claims must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board acknowledges the Veteran's belief that he has 
disabilities related to his neck, legs and lacerations on his 
back and notes that he is capable of reporting his personal 
observations concerning his health.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, as a lay person without medical 
training, the Veteran is not qualified to determine whether he 
has a current medical ailment, sufficient to qualify as a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
Furthermore, the Board is aware that the Veteran was not provided 
with a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), VA must provide a VA medical examination only when 
there is competent evidence of a current disability and evidence 
establishing that an event, injury, or disease occurred in 
service.  As discussed above, the record does not contain 
competent evidence of a current disability or that an injury 
occurred in service.  Therefore, the mandates of Mclendon are not 
met and a remand is not required.

As the competent independent medical evidence fails to show 
current diagnoses, the Board finds that the preponderance of the 
evidence is against the claims of service connection for a neck 
disability, leg weakness or lacerations of the back, and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a bilateral shoulder 
disability to include degenerative joint disease is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for weakness in the legs is 
denied.

Entitlement to service connection for a laceration on the back is 
denied.

REMAND

The Veteran asserts service connection for depression, anxiety 
and most recently, at a videoconference hearing before the 
undersigned in June 2010, the Veteran raised the issue of service 
connection for PTSD.  The Board believes that these issues are 
inextricably interwoven, due to the Veteran's own assertions that 
his depression and PTSD are related and due to the ruling in 
Clemons.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

September 2005 treatment records note that the Veteran tested 
positive for depression and PTSD.

The Veteran has asserted that several stressors in service caused 
his depression and PTSD.  He stated that his daughter was raped 
in service and that he witnessed a driver next to him being 
killed.  It is unclear whether this is an exhaustive list of 
stressors, and therefore, the RO must send a duty to assist 
letter to the Veteran to procure a detailed account of all of his 
in-service stressors.  If the Veteran provides specific stressors 
which can be verified, the RO must attempt to verify the listed 
stressors.  

In addition, the Veteran asserts that he was in combat while in 
service.  However, there is no evidence of record confirming this 
assertion and his DD-214 does not show medals consistent with 
combat.  Therefore, the RO is asked to verify whether the Veteran 
had combat service while on duty.   

If there are verified stressors or if the Veteran's combat status 
is established, the Veteran should be afforded a VA examination 
to determine whether PTSD was incurred in service.  

Effective July 13, 2010, the Code of Federal Regulations 
governing claims for service connection for PTSD was amended.  
See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, 
if a Veteran's claimed stressor relates to fear of hostile 
military or terrorist activity, then lay testimony may establish 
the occurrence of the claimed in-service stressor, absent clear 
and convincing evidence to the contrary, if 1) a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the symptoms are related to 
the claimed stressor; and 2) the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  The Veteran should be afforded 
corrective VCAA notice regarding the amended regulations and the 
RO should consider the amended regulations with regard to the 
claim.  



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran and his 
representative with corrective notice 
required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) to inform the 
Veteran of the amended regulation 
38 C.F.R. § 3.304(f).  The Veteran 
should also be provided with a PTSD 
stressor questionnaire and requested to 
complete the form providing as many 
details as possible.  He should be 
requested to specify, to the extent 
possible, the month and year or period 
of three months that the stressors 
occurred.  It should be indicated to 
the Veteran that the more precise the 
information he offers, the better the 
chances of confirming that the alleged 
stressors occurred.

2.	Thereafter, the AMC/RO should undertake 
necessary action to attempt to verify 
the occurrence of the Veteran's alleged 
in-service stressors related to PTSD.  
All actions taken must be documented in 
the record..

3.	An attempt should also be made to 
determine whether the Veteran served in 
combat while in service.  All 
documentation and attempts to locate 
this information must be included in 
the case file.  

4.	If evidence is submitted or obtained 
that corroborates the Veteran's claimed 
stressors or combat service, the RO/AMC 
should afford the Veteran a VA 
psychiatric examination by a 
psychiatrist or psychologist to 
determine whether he suffers from a 
current psychiatric disability, 
including PTSD, that is related to 
service.  The AMC/RO is to provide the 
examiner with a list of confirmed 
stressors.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
psychiatrist or psychologist for review 
of the case. A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  The opinions provided should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  

5.  Thereafter, readjudicate the issue on 
appeal based on a review of the entire 
evidentiary record, to include 
consideration of the amended provisions 
of 38 C.F.R. § 3.304(f).  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


  action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


